PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/891,699
Filing Date: 17 Nov 2015
Appellant(s): CARDAMONE et al.



__________________
Michael Haggerson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/16/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/16/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A.	Response to Arguments That The Office Has Failed to Establish a Prima Facie Case of Obviousness to Reject Claims 1, 4, 6, 10, and 21 Over Colwell in View of Hauri and Whiteside
	Claims 1, 4, 6, 10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Colwell in view of Hauri in further view of Whiteside. Colwell discloses the invention substantially as claimed including a tibial component of an adjustable knee joint endoprosthesis. The tibial component of Colwell has a first member (202, 302, 402, 502) that connects to a patient’s tibia, as well as a second member (212 312, 412, 512) which is moveable relative to the first member by way of transducers/actuators (208, 418, 518, 608) (see Colwell figs. 4 and 7-10). The transducers/actuators of Colwell are considered to be the claimed coupling members since they are configured to be actuated independently from each other to independently generate translational and rotational movement of the second member relative to the first member. 
Colwell differs from the claimed invention in two ways. First, the second member of Colwell is a single unitary piece while the claimed invention requires two portions (first and second portions) that are independently movable with respect to each other. Hauri teaches a trial tibial prosthesis, in the same field of endeavor, wherein the moveable top second member comprises first and second portions for the purpose of allowing the portions to take up different end positions in force equilibrium with the surrounding capsule and ligament structure (Hauri par.11). Based on the teachings of Hauri, the 
Second, Colwell does not disclose a tracking reference as claimed. Whiteside was applied to teach the claimed tracking reference. Tracking references are well-known in the art of prosthetic devices for use in tracking prostheses during surgical procedures.
Appellant argues that the Office has made a reversible error by failing to properly consider the multitude of differences between the teachings of Colwell and Hauri as required by Graham and relying upon conclusory reasoning that lacks a rational underpinning. 

1.	Appellant argues Hauri does not disclose an endoprosthesis
Appellant argues Claim 1 recites “[a] tibial component of an adjustable knee joint endoprosthesis” and defines an endoprosthesis as “an artificial device to replace a missing bodily part this is placed inside the body”. Appellant acknowledges that Colwell disclose a knee balancing apparatus that can be “a temporary, permanent, or semi-permanent implant” (see last paragraph page 8 applicant’s remarks). The examiner considered Hauri to be an adjustable tibial prosthesis in the same field of endeavor, but Appellant argues the ligament-tensioning device disclosed by Hauri is not an endoprosthesis. Appellant argues ligament-tensioning devices are not used to replace a missing bodily part that is placed inside the body and Hauri does not disclose at any point that its ligament-tensioning device replaces a portion of the patient’s knee or is otherwise left within the patient’s body therefore the device disclosed by Hauri cannot reasonably be interpreted to be an endoprosthesis as asserted by the Office. The examiner disagrees with Appellant’s narrow interpretation of the device of Hauri. Hauri fully insertable into the joint in question, thus making it possible to close the joint capsule again after insertion”. It is clear from this passage that the device of Hauri is placed and left within the patient’s body for an amount of time. Therefore, it is reasonable to consider the device of Hauri to be a tibial component/endoprosthesis since the device of Hauri replaces a missing proximal surface of the tibia and is placed inside the body. 
While one usages of the tibial component of Hauri is a trial and somewhat temporary tibial component, the device of Hauri is in the same field of endeavor, namely a tibial component. One of ordinary skill in the art of knee prostheses would look to all tibial components, including both trial/temporary and permanent tibial components (for example as discussed above Colwell discloses the tibial component may be a temporary, permanent, or semi-permanent implant), since both types of tibial components replace the tibial surface and are pertinent to tibial component design. Both Colwell and Hauri are in the same field of endeavor of the invention, namely adjustable tibial components capable of being implanted in the body. Accordingly, the teachings of Colwell and Hauri are applicable to the claimed tibial component of an endoprosthesis.
Appellant argues by failing to recognize that Hauri does not disclose an endoprosthesis, the Office correspondingly fails to analyze all of the differences between the claimed endoprosthesis tibial component and Hauri’s ligament-tensioning device as required by Graham. Appellant does not point out differences other than the argument that the device of Hauri is not an endoprosthesis. In fact, Hauri is very similar to Colwell and to the claimed invention since they all have a first member connectable to a tibia, and a moveable second member with coupling sections adjustably connecting the first member 
Appellant argues that by failing to recognize that Hauri does not in fact disclose an endoprosthesis, the Office correspondingly fails to articulate a reasoning with a rational underpinning as to why a person of ordinary skill in the technical field would have found it obvious to combine the elements from Colwell’s knee balancing apparatus and Hauri’s ligament-tensioning device in the way the claimed new invention does. Appellant does not specifically dispute the rationale recited in the rejection, and this argument regarding the combination of Colwell in view of Hauri appears to be solely based on Appellant’s opinion that Hauri is not an endoprosthesis. The examiner maintains that Hauri is in the same field of endeavor because the device of Hauri is directed to an adjustable tibial component for replacing a missing part of the body. The examiner provided rationale in the rejection which states that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single-piece second member of Colwell to include first and second independent portions as taught by Hauri in order to allow the portions to achieve different end positions and balance with the surrounding capsule and ligament structure. Both Colwell and Hauri are directed to balancing the knee joint with the adjustable tibial components. Simply substituting a single-piece second member with the two-piece second member taught by Hauri would have been obvious to one of ordinary skill in the art in order to allow for the second member to be adjusted as needed to balance the knee joint.
The examiner further notes that Appellant’s specification discloses that both a single-piece second member and a multi-piece second member are suitable for carrying out the invention. Specifically, page 9, par.2 of Appellant’s specification recites “the second member 3 is divided into four the sectors 3a to 3d are connected to each other” which is directed to a single-piece embodiment of the second member. Page 9, par.2 of Appellant’s specification further recites “However, it is also conceivable for the sectors 3a to 3d to not be connected to each other and therefore able to be moved independently of each other by actuating the corresponding coupling sections 4a to 4d” which is directed to the claimed separate portions of the second member. It appears  from Appellant’s specification that both a single-piece second member and a multi-piece second member yield the same expected result. Appellant has not provided any arguments that the multi-piece design provides an unobvious advantage, is used for a particular purpose, or solves a stated problem. The device of the primary reference Colwell essentially only differs from the claimed invention because the claims require a two-piece construction of the second member while Colwell discloses a one-piece construction of the second member. Appellant fails to explain how the two-piece construction results in a superior device and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second member of Colwell to include a two-piece construction comprising a first portion and a second portion as taught by Hauri since Hauri specifically teaches an adjustable tibial component comprising independent first and second portions of a second moveable member in order to allow each portion to individually adjust.

2.	Appellant argues when considered as a whole, the claims would not have been obvious
	Appellant argues the modification of the second member of Colwell to include first and second unconnected portions as taught by Hauri would destroy the inventive concept on which Colwell’s knee balancing apparatus is based and make it unsuitable for its intended purpose. Appellant cites par.44 of Colwell which discloses a step wherein the first portion 202 and the second portion 212 are spaced parallel to one another at a known distance and the forces are measured. Appellant argues that if Colwell’s second member consisted of two unconnected sections as proposed by the Office, rather than 
	Appellant argues the generation of the recommended surgical procedure is specifically based upon the portions of the knee balancing apparatus being separated from each other by a single known distance in order to balance the forces across the entire area. As modified by Hauri, the device of Colwell comprising two portions is still capable of positioning both portions of the second member at a single known distance in order to balance the forces across the entire area. Applicant does not explain why two portions necessarily results in two different distances for each of the first and second portions. The height of the second member of Colwell is controllable and each of the actuators are adjustable. Therefore each of the first and second portions are capable of being set at a same known distance from the first member.
	Appellant argues modifying the two portions such that they would have independently movable sections would inherently result in the redistribution of forces across the areas of the two portions. Appellant states that the Office does not appear to acknowledge this and other changes to the function of Colwell’s device that would be caused by the proposed modification that would cause Colwell’s knee balancing apparatus to no longer function as intended. Appellant argues Colwell specifically states that its apparatus functions by setting the two members at the predetermined distance from each other and moves the second portion 212 to a position to simulate that angle. Further, as discussed in the final rejection, par.71 of Colwell specifically discloses that the transducers/actuators are each individually adjustable. Par. 71 of Colwell discloses that a recommended action may result in a change in height of one or more of the transducers/actuators, wherein the height of the transducers/actuators are adjusted until the forces are balanced. It is clear that Colwell is not limited to setting the first member and second member parallel to one another. Therefore modifying Colwell in view of Hauri such that first and second portions of the second member are capable of moving relative to one another does not destroy the inventive concept on which Colwell’s knee balancing apparatus is based and make it unsuitable for its intended purpose. 

	Appellant argues that the deficiencies of Colwell and Hauri are not cured by Whiteside because Whiteside is applied by the Office solely as teaching the claimed tracking reference. Appellant does not make any new or specific arguments with respect to Whiteside and each of the arguments with respect to Colwell in view of Hauri have been addressed above. 

B.	Response to Arguments That The Office Has Failed to Establish a Prima Facie Case of Obviousness to Reject Claims 1, 6, 10, and 21-23 Over Claypool in View of Hauri and Whiteside
Claims 1, 6, 10, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Claypool in view of Hauri in further view of Whiteside. Claypool discloses the invention substantially as claimed . 
Second, Claypool does not disclose a tracking reference as claimed. Whiteside was applied to teach the claimed tracking reference. Tracking references are well-known in the art of prosthetic devices for use in tracking prostheses during surgical procedures. 
Appellant argues that Claypool discloses a tibial prosthesis while Hauri, conversely, discloses a ligament tensioning device.

1.	Appellant argues Hauri does not disclose an Endoprosthesis
Appellant argues the combination of Claypool and Hauri fails for the same reasons the combination of Colwell and Hauri fails, namely that the Office has made a reversible legal error by failing 
The examiner also reiterates that Appellant’s own specification discloses both a single-piece second member and multi-piece second member are suitable for the invention and Appellant has not provided any arguments that the multi-piece design provides an unobvious advantage, is used for a particular purpose, or solves a stated problem. 
	Appellant argues that the deficiencies of Claypool and Hauri are not cured by Whiteside because Whiteside is applied by the Office solely as teaching the claimed tracking reference. Appellant does not make any new or specific arguments with respect to Whiteside and each of the arguments with respect to Claypool in view of Hauri have been addressed above. 

C.	Response to Arguments That The Office Has Failed to Establish a Prima Facie Case of Obviousness to Reject Claim 13 Over Claypool in View of Hauri, Whiteside, and Gustilo
	Appellant argues The Office cites Gustilo as disclosing the claimed projection device, but does not apply Gustilo in a manner that would remedy any of the deficiencies noted above with respect to the combination of Claypool, Hauri, and Whiteside and accordingly, the same arguments discussed above apply to this claim. Appellant does not make any new arguments with respect to claim 13 and Gustilo, and the arguments regarding the combination of Claypool, Hauri, and Whiteside have been addressed above.

D.	Response to Arguments Regarding Remaining Dependent Claims
	Appellant argues the deficiencies of the combinations of (i) Colwell, Hauri, and Whiteside; (ii) Claypool, Hauri, and Whiteside; and (iii) Claypool, Hauri, Whiteside, and Gustilo are not cured by any other applied references. Appellant makes no new specific arguments with respect to the remaining . 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        4/16/2021

Conferees:
Jennifer Dieterle
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774                                                                                                                                                                                                        
Jacqueline Johanas
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless Appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.